 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

7 Plaintiff,
V.

CITY OF SEATTLE,'

Deferrdant.

 

 

CASE NO. C12-1282JLR

ORDER

The court hereby APPROVES the Seattle Monitorjrlg Team’s August 2018

invoice and DIRECTS the Clerk to pay the invoice from funds presently on deposit in the

registry of the court With regard to this case.

31~
Datcd this 1\_ day of October, 2018.

ORDER - 1

t ,.__MSL'§C

JAME§ . RoBART;
United St' tes Distn`ct Judge

 

 

 

